DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Day et al. (US20050055505).
As per claim 1. A method of operating a computer system, the method comprising: accessing a L1 icache that stores regular instructions and non-instruction information to obtain a regular instruction (Mahalinagaiah: Figs. 7 and 8. Where non-instruction information stored in the icache are used to obtain instructions; "Upon receiving a predecoded fixed-length instruction for predecode unit 12, instruction cache 16 stores the instruction in a particular storage location within instruction storage array 92. Instruction cache 16 stores a pointer to that particular storage location in pointer array 90. Pointer array 90 may be configured similarly 
Mahalinagaiah does not teach however, Day teaches prefetching regular instructions to be stored in the L1 icache based on the non-instruction information stored in the L1 icache when the regular instruction is not present in the L1 icache (Day: "Generally, in the CPU 110, the instruction address register 120 commands an L1 instruction cache 130 to retrieve instructions from the memory of the L1 instruction cache 130. In the CPU with cache memory subsystem 100, the instruction address register 120 first checks the tag of the L1 instruction cache 130 for an information request. If the requested information, corresponding to a specific address, is stored in the L1 instruction cache 130 according to the tag of the L1 instruction cache 130, the requested information is then placed in an instruction buffer 127, decoded, and issued as an instruction to execution units. In one embodiment, a branch predictor 126 is also employed. Typically, the branch predictor 126 makes predictions as to the outcome of a branch instruction. In FIG. 1A, the floating point register (FPR) 161 is coupled to a floating point unit (FPU) 165, and the register 162 is coupled to a fixed point unit (FXU) 166 and a load store unit (LSU) 176. The registers 161, 162 and the LSU 176 are coupled to an L1 data cache 135" (paragraph 0024); paragraphs 0025-26).  Day discloses if the tag of the L1 instruction cache 130 indicates that the desired information is not stored in the L1 instruction cache 130 … a miss in the L1 data cache 135 (0026). corresponding requested information is retrieved from a main 
Mahalinagaiah and Day are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include prefetching regular instructions to be stored in the L1 icache based on the non-instruction information stored in the L1 icache when the regular instruction is not present in the L1 icache as taught by Day since doing so would provide the benefits of [Day: "Generally, in the CPU 110, the instruction address register 120 commands an L1 instruction cache 130 to retrieve instructions from the memory of the L1 instruction cache 130. In the CPU with cache memory subsystem 100, the instruction address register 120 first checks the tag of the L1 instruction cache 130 for an information request. If the requested information, corresponding to a specific address, is stored in the L1 instruction cache 130 according to the tag of the L1 instruction cache 130, the requested information is then placed in an instruction buffer 127, decoded, and issued as an instruction to execution units. In one embodiment, a branch predictor 126 is also employed. Typically, the branch predictor 126 makes predictions as to the outcome of a branch instruction. In FIG. 1A, the floating point register (FPR) 161 is coupled to a floating point unit (FPU) 165, and the register 162 is coupled to a fixed point unit (FXU) 166 and a load store unit (LSU) 176. The registers 161, 162 and the LSU 176 are coupled to an L1 data cache 135" (paragraph 0024)]. 



As per claim 15. A non-transitory computer-readable medium having computer- readable instructions stored thereon which, when executed by a processor, cause the processor to execute a method of cache prefetching, the method comprising: accessing a L1 icache that stores regular instructions and non-instruction information to obtain a regular instruction; and prefetching regular instructions to be stored in the L1 icache based on the non-instruction information stored in the L1 icache when the regular instruction is not present in the L1 icache.  The rationale in the rejections of claim 1 is herein incorporated.

5.	Claims 2-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Day et al. (US20050055505) as applied to claims 1, 9, and 15 above, and further in view of Blasco et al. (US20150169041).

As per claim 2. Mahalinagaiah in view of Day does not teach however, Blasco teaches wherein the L1 icache includes a plurality of sets and a plurality of ways such that each set has a number of ways, the number of ways including a first number of ways for storing regular instructions and a second number of ways for storing non-instruction information 
Mahalinagaiah, Day, and Blasco are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include wherein the L1 icache includes a plurality of sets and a plurality of ways such that each set has a number of ways, the number of ways including a first number of ways for storing regular instructions and a second number of ways for storing non-instruction information as taught by Blasco since doing so would provide the benefits of [Blasco: "Turning now to FIG. 1, a block diagram of one embodiment of a processor is shown. The processor 101 includes a fetch control unit 101, an 
Therefore, it would have been obvious to combine Mahalinagaiah, Day, and Blasco for the benefit of creating the method as specified in claim 2.
As per claim 3. Mahalinagaiah teaches determining whether the L1 icache has received a request to obtain an instruction located at a specific memory address (Mahalinagaiah: "Upon receiving a request for the instruction residing as logical address 0A8D:0100, instruction cache 16 may access pointer array 90 and read the pointer that corresponds to the requested address, i.e., 0716. This pointer is then used access a storage location within instruction storage array 92. The instruction stored therein (i.e., 00 8B 00 D8 00 00 00 00 00 00 00 00) is then read and output to instruction alignment unit 18" (column 11, lines 27-34); column 10, line 57 - column 11, line 26); determining whether the specific memory address is stored in the first number of ways of the number of sets in the L1 icache (Mahalinagaiah: Column 11, lines 27-34; column 10, line 57 - column 11, line 26); outputting an instruction associated with the specific memory address to a processor when the specific memory address is stored in the L1 icache (Mahalinagaiah: Column 11, lines 27-34; column 10, line 57 - column 11, line 26); and determining whether the specific memory address is sequential or non- sequential after outputting the instruction (Mahalinagaiah: "As the figure illustrates, each instruction may be stored in two different forms. Non-branch instructions are requested serially and therefore the shifting caused by predecoding and padding the instructions is not a problem. However, after a branch instruction, instruction cache 16 will receive a requested address that may have no correlation to the address at which the branch instruction was stored. Thus, variable-length instruction storage array 150 provides a mechanism for fetching the proper instruction after such instructions" (column 12, lines 4-12); fig. 8).  
As per claim 10. The computer system of claim 9, wherein the icache has a plurality of sets and a plurality of ways such that each set has a number of ways, the number of ways including a first number of ways for storing regular instructions and a second number of ways for storing non-instruction information.  The rationale in the rejections of claim 2 is herein incorporated.
As per claim 11. The computer system of claim 10, wherein the processor to prefetch instructions by: determining whether the L1 icache has received a request to obtain an instruction located at a specific memory address; determining whether the specific memory address is stored in the first number of ways of the number of sets in the L1 icache; outputting an instruction associated with the specific memory address to a processor when the specific memory address is stored in the L1 icache; and determining whether the specific memory address is sequential or non- sequential after outputting the instruction.  The rationale in the rejections of claim 3 is herein incorporated.
As per claim 16. The medium of claim 15, wherein the L1 icache includes a plurality of sets and a plurality of ways such that each set has a number of ways, the number of ways including a first number of ways for storing regular instructions and a second number of ways for storing non-instruction information.  The rationale in the rejections of claim 2 is herein incorporated.
As per claim 17. The medium of claim 16, wherein prefetching instructions further comprises: determining whether the L1 icache has received a request to obtain an instruction located at a specific memory address; determining whether the specific memory address is stored in the first number of ways of the number of sets in the L1 icache; outputting an instruction associated with the specific memory address to a processor when the specific memory address is stored in the L1 icache; and determining whether the specific memory address is sequential or non- sequential after outputting the instruction.  The rationale in the rejections of claim 3 is herein incorporated.

6.	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Day et al. (US20050055505) and Blasco et al. (US20150169041) as applied to claims 3, 11, and 17 above, and further in view of Henry et al. (US20180189651).

wherein determining whether the specific memory address is sequential or non-sequential includes determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value; however, Henry teaches wherein determining whether the specific memory address is sequential or non-sequential includes determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value (Henry: "The instruction fetch unit 101 controls the fetching of architectural instructions 103 from system memory (not shown) into the instruction cache 102. The instruction fetch unit 101 provides a fetch address to the instruction cache 102 that specifies a memory address at which the processor 100 fetches a cache line of architectural instruction bytes into the instruction cache 102. The fetch address is based on the current value of the instruction pointer (not shown), or program counter, of the processor 100. Normally, the program counter is incremented sequentially by the size of an instruction unless a control instruction is encountered in the instruction stream, such as a branch, call or return instruction, or an exception condition occurs, such as an interrupt, trap, exception or fault, in which case the program counter is updated with a non-sequential address, such as a branch target address, return address or exception vector. Generally speaking, the program counter is updated in response to the execution of instructions by the execution units 112/121. The program counter 
Mahalinagaiah, Day, Blasco, and Henry are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include wherein determining whether the specific memory address is sequential or non-sequential includes determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value as taught by Henry since doing so would provide the benefits of [Henry: "The instruction fetch unit 101 controls the fetching of architectural instructions 103 from system memory (not shown) into the instruction cache 102. The instruction fetch unit 101 provides a fetch address to the instruction cache 102 that specifies a memory address at which the processor 100 fetches a cache line of architectural instruction bytes into the instruction cache 102. The fetch address is based on the current value of the instruction pointer (not shown), or program counter, of the processor 100. Normally, the program counter is incremented sequentially by the size of an instruction unless a control instruction is encountered in the instruction stream, such as a branch, call or return instruction, or an exception condition occurs, such as an interrupt, trap, exception or fault, in which case the program counter is updated with a non-sequential address, such as a branch target address, return address or exception vector. Generally speaking, the program counter is updated in response to the execution of instructions by the execution units 
Therefore, it would have been obvious to combine Mahalinagaiah, Day, Blasco, and Henry for the benefit of creating the method as specified in claim 4.
As per claim 12. The computer system of claim 11, wherein the processor determines whether the specific memory address is sequential or non-sequential by determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value.  The rationale in the rejections of claim 4 is herein incorporated.
As per claim 18. The medium of claim 17, wherein determining whether the specific memory address is sequential or non-sequential includes determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value.  The rationale in the rejections of claim 4 is herein incorporated.

7.	Claims 5-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Day et al. (US20050055505) and Blasco et al. (US20150169041) as applied to claims 3, 11, and 17 above, and further in view of Mukherjee et al. (US20170322885).

further comprising when the specific memory address is non-sequential: accessing the correlation table to identify a target address; accessing a filter table to determine a usefulness of the target address; determining whether the target address is already present in the L1 icache when the target address is useful; and prefetching the target address when the target address is useful and not already present in the L1 icache; however, Mukherjee teaches further comprising when the specific memory address is non-sequential (Mukherjee: Paragraph 0027): accessing the correlation table to identify a target address (Mukherjee: "The filtered prefetch command can be configured to access stored history information by using the argument IND as an index into a ‘correlation table’ that stores information characterizing prior calls of the filtered prefetch command. That information will determine whether or not the next cache line at address T+S is actually prefetched. For example, the algorithm may be configured to use a history length of 2, indicating that when a filtered prefetch is triggered, the two most recent addresses for memory access requests (A followed by B) are used to determine whether are not the next cache line (B+W) should be prefetched. Then, the correlation table is updated based on repeated patterns of next cache line prediction results, as described in more detail below" (paragraph 0053)); accessing a filter table to determine a usefulness of the target address (Mukherjee: "The prefetcher is also able to perform correlated prefetching, where the difference between successive addresses of memory access requests is a single cache line. Correlated prefetching can be useful, but because there may be a more significant chance for a false positive detection, potentially causing cache pollution, it is helpful to filter correlated prefetching detection using certain pre-conditions. One type of information ; determining whether the target address is already present in the L1 icache when the target address is useful (Mukherjee: "If physical addresses are used, the L1 data cache within the processor memory system 108 would also be configured to be accessed using physical addresses, to ensure that the data being prefetched is not already in the L1 data cache" (paragraph 0058)); and prefetching the target address when the target address is useful and not already present in the L1 icache (Mukherjee: Paragraph 0029).
Mahalinagaiah, Day, Blasco, and Mukherjee are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include further comprising when the specific memory address is non-sequential: accessing the correlation table to identify a target address; accessing a filter table to determine a usefulness of the target address; determining whether the target address is already present in the L1 icache when the target address is useful; and prefetching the target address when the target address is useful and not already present in the L1 icache as taught by Mukherjee since doing so would provide the benefits of [Mukherjee: "The prefetcher is also able to perform correlated prefetching, where the difference between successive addresses of memory access requests is a single cache line. Correlated prefetching can be useful, but because there may be a more significant chance for a false positive detection, potentially causing cache pollution, it is helpful to filter correlated prefetching detection using certain pre-conditions. One type of information that can be used to filter the detection of a correlated prefetching condition is a stored collection of previously accessed addresses that are associated with (e.g., by indexing into a table) predictions based on historical information, such as a next cache line prediction based on a saturating counter. For a counter that counts from 0 to N, the first N times a potential correlated prefetch condition is detected does not establish correlated prefetching of the next cache line, but after the counter saturates at N the correlated prefetching condition is established and a next cache line is prefetched. Optionally, if the correlated prefetching condition stops matching new memory access requests, the counter can be decremented. This filter will referred to as a ‘next-line filter'" (paragraph 0029)]. 
Therefore, it would have been obvious to combine Mahalinagaiah, Day, Blasco, and Mukherjee for the benefit of creating the method as specified in claim 5.
As per claim 6. Mahalinagaiah in view of Day and Blasco does not teach further comprising when the specific memory address is sequential: accessing a filter table to determine a usefulness of the specific memory address; determining whether the specific memory address is already present in the icache when the specific memory address is useful; and prefetching the next sequential cache line when the specific memory address is useful and not already present in the icache; however, Mukherjee teaches further comprising when the specific memory address is sequential (Mukherjee: Paragraph 0027): accessing a filter table to determine a usefulness of the specific memory address (Mukherjee: "The prefetcher is also able to perform correlated prefetching, where the difference between successive addresses of memory access requests is a single cache line. Correlated prefetching can be useful, but because there may be a more significant chance for a false positive detection, potentially causing cache pollution, it is helpful to filter correlated prefetching detection using certain pre-conditions. One type of information that can be used to filter the detection of a correlated prefetching condition is a stored collection of previously accessed addresses that are associated with (e.g., by indexing into a table) predictions based on historical information, such as a next cache line prediction based on a saturating counter. For a counter that counts from 0 to N, the first N times a potential correlated prefetch condition is detected does not establish correlated prefetching of the next cache line, but after the counter saturates at N the correlated prefetching condition is established and a next cache line is prefetched. Optionally, if the correlated prefetching condition stops matching new memory access requests, the counter can be decremented. This filter will referred to as a ‘next-line filter'" (paragraph 0029)); determining whether the specific memory address is already present in the icache when the specific memory address is useful (Mukherjee: "If physical addresses are used, the L1 data cache within the processor memory system 108 would also be configured to be accessed using physical addresses, to ensure that the data being prefetched is not already in the L1 data cache" (paragraph 0058)); and prefetching the next sequential cache line when the specific memory address is useful and not already present in the icache (Mukherjee: Paragraph 0029).
determining whether the specific memory address is sequential or non- sequential after outputting the request to the larger memory (Mahalinagaiah: "As the figure illustrates, each instruction may be stored in two different forms. Non-branch instructions are requested serially and therefore the shifting caused by predecoding and padding the instructions is not a problem. However, after a branch instruction, instruction cache 16 will receive a requested address that may have no correlation to the address at which the branch instruction was stored. Thus, variable-length instruction storage array 150 provides a mechanism for fetching the proper instruction after such instructions" (column 12, lines 4-12); fig. 8).
Mahalinagaiah does not teach outputting a request to obtain an instruction associated with the specific memory address to a larger memory when the specific memory address is not stored in the L1 icache; however, Day teaches outputting a request to obtain an instruction associated with the specific memory address to a larger memory when the specific memory address is not stored in the L1 icache (Day: " A cache is a limited resource. One way to allocate sets of a cache is to employ a hardware least recently used (LRU) function to determine replacement of sets. There are other hardware replacement algorithms including most recently used and first in first out. Given the LRU information, the cache determines the last set accessed with the cache in the case of a cache miss. The cache replaces the LRU information in the event of a cache miss, that is, the cache did not have the requested information. This replacement allows the processor to quickly access the selected new information the next time this information is selected. Furthermore, this replacement also increases the chances of the 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include outputting a request to obtain an instruction associated with the specific memory address to a larger memory when the specific memory address is not stored in the L1 icache as taught by Day since doing so would provide the benefits of [Day: " A cache is a limited resource. One way to allocate sets of a cache is to employ a hardware least recently used (LRU) function to determine replacement of sets. There are other hardware replacement algorithms including most recently used and first in first out. Given the LRU information, the cache determines the last set accessed with the cache in the case of a cache miss. The cache replaces the LRU information in the event of a cache miss, that is, the cache did not have the requested information. This replacement allows the processor to quickly access the selected new information the next time this information is selected. Furthermore, this replacement also increases the chances of the processor finding associated information, as the replaced set cache data is likely to have temporal or spatial locality’" (paragraph 0004)]. 
Mahalinagaiah in view of Day and Blasco does not teach mapping a last memory address to the specific memory address to form mapped information when the specific memory address is non-sequential; and storing the mapped information in the correlation table; however, Mukherjee teaches mapping a last memory address to the specific memory address to form mapped information when the specific memory address is non-sequential; and storing the mapped information in the correlation table (Mukherjee: "Then, the 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah in view of Day and Blasco to include mapping a last memory address to the specific memory address to form mapped information when the specific memory address is non-sequential; and storing the mapped information in the correlation table as taught by Mukherjee since doing so would provide the benefits of [Mukherjee: "The filtered prefetch command can be configured to access stored history information by using the argument IND as an index into a ‘correlation table’ that stores information characterizing prior calls of the filtered prefetch command. That information will determine whether or not the next cache line at address T+S is actually prefetched. For example, the algorithm may be configured to use a history length of 2, indicating that when a filtered prefetch is triggered, the two most recent addresses for memory access requests (A followed by B) are used to determine whether are not the next cache line (B+W) should be prefetched. Then, the correlation table is updated based on repeated patterns of next cache line prediction results, as described in more detail below" (paragraph 0053)]. 
As per claim 13. The computer system of claim 11, wherein when the specific memory address is non-sequential, the processor to further: access the correlation table to identify a target address; access a filter table to determine a usefulness of the target address;   determine whether the target address is already present in the L1 icache when the target address is useful; and prefetch the target address when the target address is useful and not already present in the L1 icache.  The rationale in the rejections of claim 5 is herein incorporated.
The computer system of claim 11, wherein when the specific memory address is sequential, the processor to further: access a filter table to determine a usefulness of the specific memory address; determine whether the specific memory address is already present in the icache when the specific memory address is useful; and prefetch the next sequential cache line when the specific memory address is useful and not already present in the icache.  The rationale in the rejections of claim 6 is herein incorporated.
As per claim 19. The medium of claim 17, wherein when the specific memory address is non-sequential: accessing the correlation table to identify a target address; accessing a filter table to determine a usefulness of the target address; determining whether the target address is already present in the L1 icache when the target address is useful; and prefetching the target address when the target address is useful and not already present in the L1 icache.  The rationale in the rejections of claim 5 is herein incorporated.
As per claim 20. The medium of claim 17, wherein when the specific memory address is sequential: accessing a filter table to determine a usefulness of the specific memory address; determining whether the specific memory address is already present in the icache when the specific memory address is useful; and prefetching the next sequential cache line when the specific memory address is useful and not already present in the icache.  The rationale in the rejections of claim 6 is herein incorporated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Day et al. (US20050055505) and Blasco et al. (US20150169041)  as applied to claim 2,  above, and further in view of Hayenga et al. (US20160019065).
wherein storing non-instruction information includes: determining a page number of the specific memory address; and prefetching from a larger memory to obtain all of the memory addresses that have a same page number as the specific memory address; however, Hayenga teaches wherein storing non-instruction information includes: determining a page number of the specific memory address; and prefetching from a larger memory to obtain all of the memory addresses that have a same page number as the specific memory address (Hayenga: Paragraph 0055. Where the multiple memory addresses within the same page are retrieved; Fig. 1). 
Mahalinagaiah, Day, Blasco, and Hayenga are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah in view of Day and Blasco to include wherein storing non-instruction information includes: determining a page number of the specific memory address; and prefetching from a larger memory to obtain all of the memory addresses that have a same page number as the specific memory address as taught by Hayenga since doing so would provide the benefits of [Hayenga: "The prefetch lookup table exploits the fact that when the processor 4 enters a new page, generally there are multiple nearby addresses within the same page corresponding to functions or nearby code which may regularly be accessed around the same time. By tracking these accesses within the same page, this can give a good prediction of which cache line should be prefetched the next time the processor 4 starts executing instructions from the same page. The prefetch lookup table 30 helps to track which cache lines are candidates for prefetching when a new code page is accessed. Hence, when the 
Therefore, it would have been obvious to combine Mahalinagaiah, Day, Blasco, and Hayenga for the benefit of creating the method as specified in claim 8.

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. 
For claims 1, 9 and 15, Applicant argues that Day does not disclose the limitation related to prefetching regular instructions .. when not present in the L1 icache.
The Office disagrees.
	Day discloses if the tag of the L1 instruction cache 130 indicates that the desired information is not stored in the L1 instruction cache 130 … a miss in the L1 data cache 135 (0026). corresponding requested information is retrieved from a main memory, such as through the memory bus 180.  This retrieved information is then stored in a set of the L2 cache 170 (0030).  addresses falling within the classID of "one" could be targeted as always stored in set 

	In combination, Mahalinagaiah discloses Instructions are prefetched from main memory by prefetch/predecode unit 12. prefetch/predecode unit 12 … stored in instruction cache 16 (col 4:30-59).

	The combination provides modifying prefetching in instruction cache of Mahalinagaiah, with Day, providing the benefit of cache management that overcomes the issue related to small storage buffers in case of cache miss, to increase chances of the processor finding associated information .. for large amounts of data (0003-0005).
	Additionally, Applicant argues that the references do not disclose “prefetching other requested information ..,” however these limitations are not recited in the claims.
	Claims 9 and 15 are argued based on similarity to claim 1, addressed above.
	Applicant’s arguments for claims 2, 3, 10, 11, 16, 17 are based on dependency from claims 1, 9 and 15, addressed above.
	Applicant’s arguments for claims 4, 12, 18 are based on dependency from claims 1, 9 and 15, addressed above.
	Applicant’s arguments for claims 5-7, 13, 14, 19, 20 are based on dependency from claims 1, 9 and 15, addressed above.
	Applicant’s arguments for claim 8 is based on dependency from claims 1 addressed above.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135